ORDER
PAT SEKAQCAPTKWA, Judge.
The above matter comes before the Court on a “Motion for Re-Appeal’ filed by Defendant Keshia Crozier on April 4, 2005 and again on April 20, 2005, On June 28, 2005, the trial court held a commutation of sentence hearing, at which the defendant’s counsel, Jeff Porturiea was present. The trial court denied defendant’s Motion for Commutation, but suspended the sentence of 69(1-1) days in lieu of 2 years super-vised probation. See Order dated June 28, 2005 in 2005-CR-0322.
The Appellate Court having reviewed the above matter enters the following,
IT IS ORDERED that defendant’s April 4th and 20th, 2005, “Motions for Re-Appeal” are dismissed. Further, no appeal of the June 28, 2005 trial court order (2005-CR-0322) was taken within the 20 day limit set by H.I.R.C.C.P. Rule 37 c., thus baring an appeal of that trial court order. SO ORDERED.